Citation Nr: 1506108	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-30 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee Education Center, Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $1,689.77, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to August 2011.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the above Agency of Original Jurisdiction (AOJ) of the Department of Veterans Affairs (VA), which advised the Veteran that a debt had been created a debt of $1689.17 in education benefits which he must repay.  

REMAND

The record shows that the overpayment at issue was created due to a discrepancy in the dates for which the Veteran's school (Sage Technical Services - Caldwell) certified him. The assertion is that he was certified for 40 "clock hours" from November 21, 2011 to February 2, 2012, when he actually only attended from January 16, 2012 to February 17, 2012.  This resulted in the Veteran receiving educational benefits in the amount of $1,689.77, for books and housing, for a period that he was not attending school.  

In March 2012, the RO issued a decision advising the Veteran that a debt had been created a debt of $1,689.17 in education benefits which he must repay.  In August 2012, the Committee on Waivers and Compromises (COWC) issued a decision denying the Veteran's request for a waiver of his debt for $1,689.17. 

The Veteran contends that VA erred in creating an overpayment of education benefits, and that he is unable to pay the debt due to his financial situation.  Although the RO appears to have conflated the issues, it is clear from the record that the Veteran has challenged the validity of the underlying debt, as well as requested a waiver of the overpayment.  

In his notice of disagreement dated in May 2012, the Veteran claimed he was scheduled for enrollment in Sage Technical starting November 21, 2011, but had personal family issues, a job interview in North Dakota, and his son was badly burned in January.  He contended that he was in contact with the Sage school director, J.O., who apparently would document this.  He claims he understood that as long as he completed the school and passed, he would not be "penalized a fee".  In a substantive appeal (VA Form 9) dated in August 2012, the Veteran further claimed he went to two funerals in November and December 2011, and that he had reportedly advised Sage Technical of this and was told it was not problem.  He also claimed he went to North Dakota in December to see about a job in the oil fields, and that his son was burned in early January and was sent to the burn unit in Salt Lake City and had to be watched.  He claimed he believed he acted in good faith by keeping Sage Technical informed of all of this.   He also claimed that due to financial issues, he could not afford another payment. 

After reviewing the record, the Board concludes that additional development is warranted.  In the informal hearing presentation dated in September 2013, the Veteran's representative indicated that the Veteran's "testimony alerted the RO of pertinent records that have not been associated with the file, to include those of hardships and interaction with the school."   On remand, any such testimony, to include a transcript of any hearing, as well as any records regarding the Veteran's hardships and/or interactions with the school, should be obtained.  

Further, in a letter dated in July 2012, the RO indicated that the request for waiver of indebtedness had been received and that they were requesting that the Veteran complete and return the enclosed Financial Status Report (VA Form 20-5655).  Thereafter, the Committee on Waivers and Compromises (CWOC), in their decision dated in August 2012, and the RO, in a letter also dated in August 2012, both indicated that financial hardship had not been established, noting that a Financial Status Report was not received from the Veteran.  However, the record contains both a statement from the Veteran regarding his financial status, date stamped as received by the RO on August 7, 2012, as well as his Financial Status Report, which was date stamped on the first page as received by the RO on July 12, 2012 and on the second page as received by the RO on August 7, 2012.  In addition, he submitted copies of what appear to be his and his wife's paycheck stubs.  On remand, these documents regarding his financial status should be considered in adjudicating the waiver issue.  

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, contact the appropriate entity in order to obtain any documents regarding the Veteran's interaction with his school (Sage Technical) during or prior to the period from November 21, 2011 to February 2, 2012.  Negative replies should also be requested.

2. After completion of the above, adjudicate the issue of validity of the overpayment created and then review the waiver issue on appeal, with consideration of the documents submitted by the Veteran regarding his financial situation.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

